Citation Nr: 0843916	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 





INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  The veteran died on September [redacted], 2004. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was service connected for residuals of cold 
injury to the both lower extremities and both ears, with 
below the left knee amputation in March 2002.  The appellant 
stated in her claim that she believes it was the veteran's 
amputation of his left leg that led to blood infections that 
ultimately contributed to his death.  The veteran's 
Certificate of Death lists his cause of death as sepsis, with 
significant contributing conditions being evisceration of the 
bowels, and respiratory distress.

Of note, the veteran's left leg was amputated below the knee 
in January 1996, and a Uniontown Hospital record noted that 
the veteran's blood cultures grew "times two Staph aureus 
coagulase positive."  A wound culture grew the same 
organism, and "sepsis appeared to come from his wound."  
Due to the infections, the veteran was transferred to Mercy 
Hospital, where records from February 1996 show the veteran 
was treated by Infectious Disease, "who felt that he had an 
osteomyelitis secondary to staph aureus with bacterium."  
The veteran's chronic anemia was then noted to be related to 
his osteomyelitis.  The veteran, however, also suffered from 
a long list of other health problems.

A discharge summary from Uniontown Hospital, from October 
2003, noted the following health problems:  atherosclerotic 
heart disease, angina pectoris, gastritis, gastroparesis, 
duodenitis, infectious colitis, and hemorrhoids.  A discharge 
summary from Uniontown from August 2003 notes that the 
veteran also had diabetes mellitus with severe diabetic 
gastroparesis.  

A list of the veteran's health problems is contained in VA 
treatment records from July 2004, and notes that the veteran 
suffered from: endocarditis, congestive heart failure, 
peripheral vascular disease of the leg/foot, osteoporosis 
with multiple spine compression fractures, chronic anemia 
with nonspecific plasmacytosis, chronic obstructive pulmonary 
disease, osteomyelitis of the right second toe, and pneumonia 
(in October 2003).  The list also notes that the veteran had 
had a mitral valve replacement, a coronary artery bypass, 
amputation of the lower left extremity below the knee, 
valvuloplasty of the Tricuspid Valve, a history of 
cholecystectomy, and a history of staphylococcal endocarditis 
(February 1996).  

Though the claims folder contains records from the VA Medical 
Center in Pittsburgh dated in July 2004 and one record dated 
on the day of the veteran's death, September [redacted], 2004, the 
claims file does not contain any other terminal treatment 
records from the hospital.  The terminal treatment records 
must be requested.

After securing the terminal treatment records the claims file 
should be forwarded to a VA physician for review and an 
opinion regarding the likelihood that the veteran's service-
connected disabilities contributed to his death.

As a final matter, during the pendency of this appeal the 
Court issued a decision in the appeal of Hupp v. Nicholson, 
21 Vet. App. 342 (2007) that, in general, 38 U.S.C.A. § 
5103(a) notice for a dependency and indemnity compensation 
(DIC) case must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the Board notes that notice 
of the type of information and evidence necessary to 
establish an evaluation and effective date for the benefits 
on appeal has not been provided in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides (1) a statement 
of the conditions for which a veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra. 

2.  Obtain and associate with the claims 
file treatment records from the VA 
Pittsburgh Healthcare System, dating from 
July 27, 2004 through September 2004, to 
include the terminal hospital summary.

3.  After the above is completed, forward 
the claims file to a VA physician for an 
opinion as to whether the veteran's 
service connected residuals of cold injury 
to the ears and both lower extremities, 
with left below the knee amputation, at 
least as likely as not (50 percent 
probability or greater) materially 
contributed to or hastened the veteran's 
death.  The examiner should address the 
claimant's contention that a chronic 
infection resulting from his service 
connected conditions contributed to the 
veteran's death.  The examiner should 
provide a rationale for any opinion 
expressed. 

4.  Thereafter, the claim should be 
readjudicated. If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

